Beck, J.
(After stating the facts.) Under the constitutional limitations prescribed in the Civil Code, § 6562, the only purposes for which a county of this State may lawfully levy and collect taxes are: “for educational purposes; to build and repair public buildings and bridges; to maintain and support prisoners; to pay jurors and coroners, and for litigation, quarantine, roads, and expenses of courts; to support paupers, and pay debts heretofore existing; to pay the county police, and to provide for necessary sanitation.” Where it is proposed by the county authorities to levy and collect taxes for other purposes than those here specified, or where it is proposed to pay out of the treasury of the county money raised by taxing its citizens for a purpose not included in the foregoing, a court of equity will interfere at the suit of citizens and taxpayers of the county. Mitchell v. Lasseter, 114 Ga. 275 (40 S. E. 287); Koger v. Hunter, 102 Ga. 76 (29 S. E. 141). The only basis appearing in the words just quoted, which even gives color to the demands for the issuance and payment of warrants drawn on the funds of the county for the purposes indicated in the foregoing statement of facts, is to be found under the authority of the county to levy taxes for litigation. But the litigation which is within the purview of this paragraph of the constitution is litigation in the courts affecting the property or the rights of the county. Webster defines litigation to be, “The act or process of litigation; a suit at law; a judicial contest.” Cyc. defines the term, “A judicial controversy, a contest in a court of justice, for the purpose of enforcing a fight.” We do not think that the services and activities of áttorneys at law and others in appearing before the legislature and the committees thereof, and in otherwise combating a movement to create by constitutional amendment a new county, however commendable it may be in the county authorities to resist the subtraction from their county of territory necessary in the creation of the proposed new county, come within the definition of litigation, when that term is given its broadest possible legitimate signification. And that being true, *838the payment of warrants drawn on the county funds would be unauthorized, and the court properly enjoined the same.

Judgment affirmed.


All the Justices concur.